Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                         DETAILED ACTION
                                     Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 19-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a method, product, and a system which are one of the statutory categories of invention. (Step 1: YES).
Claim 19 recites the limitations of:  A computer implemented method, comprising: 
querying a plurality of databases and retrieving, in response to the querying, a first data set corresponding to data changes from a first state to a second state associated with each first entity in a plurality of entities occurring over a first period of time and a second data set corresponding to data changes from the first state to the second state associated with each second entity in the plurality of entities occurring over a second period of time, wherein the data changes associated with each of the first and second entities are determined using a plurality of data attributes; 
selecting one or more attributes in the plurality of attributes for matching of data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities, wherein the one or more first entities and the one or more second entities share at least one similarity with respect to the one or more selected attributes; 
matching data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities using one or more selected attributes; 
generating, using the matched data changes, at least one predictive model to model expected data changes over time with respect to the one or more selected attributes for each of the first and second entities; 
predicting, for each entity in the plurality of entities, based on the modeled expected data changes, data changes during at least another period of time associated with the entity for each of the one or more selected attributes; and		 						 generating, for each entity in the plurality of entities, a score associated with the entity quantifying predicted data changes.





The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (steps for scoring an entity based on predicted data changes),  (e.g., querying in response to the querying, a first data set corresponding to data changes from a first state to a second state associated with each first entity in a plurality of entities occurring over a first period of time and a second data set corresponding to data changes from the first state to the second state associated with each second entity in the plurality of entities occurring over a second period of time, wherein the data changes associated with each of the first and second entities are determined using a plurality of data attributes; selecting one or more attributes in the plurality of attributes for matching of data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities, wherein the one or more first entities and the one or more second entities share at least one similarity with respect to the one or more selected attributes; matching data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities using one or more selected attributes; predicting, data changes during at least another period of time associated with the entity for each of the one or more selected attributes; and	 generating, for each entity in the plurality of entities, a score associated with the entity quantifying predicted data changes).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice then it falls within the “Certain Methods of 
Claims 31,43, 44 recite substantially the same subject matter as claim 19, and are abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 19 includes the following additional elements:
-generating, using the matched data changes, at least one predictive model to model expected data changes over time with respect to the one or more selected attributes for each of the first and second entities
-A database


Claims 31, 43 include the following additional elements:
-A programmable processor
-A machine readable medium. 
The generating of a predictive model to model expected data changes, is generally linking the abstract idea of to a particular technological environment (predictive model technology). See MPEP 2106.05(h).
The programmable processor, machine readable medium, database and predictive model are recited at a high level of generality and are being used in their ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore, there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 19, 31, 43, 44 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 19, 31, 43, 44 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 20-30, 32-42, which further define the abstract idea that is present in their respective independent claims 19, 31, 43, 44 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 20-30, 32-42 are directed to an abstract idea. Thus, claims 19-44 are not patent-eligible.

                                             Claim Rejections- 35 U.S.C § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 19-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 19, recites, “each first entity in a plurality of entities” in lines 2-3. In lines 4-5, claim 19 recites, “each second entity in the plurality of entities”.
In line 2 from the bottom of the page, claim 19 recites, “generating for each entity in the plurality of entities”.
It is unclear to Examiner which “entity associated with the plurality of entities” is being referred to? Is it the “each first entity” or “each second entity”?
	Claims 20-30 are being rejected using the same rationale as 19 as they fail to cure the deficiency of claim 19.
	Claim 31, recites the same limitations as claim 20, and therefore is being rejected using the same rationale as claim 20.
	Claims 32-42 are being rejected using the same rationale as claim 31 as they fail to cure the deficiency of claim 31.
	Claims 43,44 recites the same limitations as claim 19, and therefore is being rejected using the same rationale as claim 19.
	
                                       Claim Rejections- 35 U.S.C § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 19-20, 23, 26, 29, 31-32, 35, 38, 41, 43-44 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 2006/0282359 to Nobili et al, herein Nobili in view of US 2009/0299896 to Zhang et al, herein Zhang.
	Regarding claim 19, Nobili discloses: 							A computer implemented method, comprising: 
querying a plurality of databases and retrieving, in response to the querying, a first data set corresponding to data changes from a first state to a second state associated with each first entity in a plurality of entities occurring over a first period of time and a second data set corresponding to data changes from the first state to the second state associated with each second entity in the plurality of entities occurring over a second period of time, wherein the data changes associated with each of the first and second entities are determined using a plurality of data attributes (At least: [0017], [0020], Figs 1-3; [0021], [0022], [0023],  where Nobili discloses that the two databases Fig 1: 10, 7, interact with the decisioning system to monitor changes to the customers’ attributes over time)
selecting one or more attributes in the plurality of attributes for matching of data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities, wherein the one or more first entities and the one or more second entities share at least one similarity with respect to the one or more selected attributes (At least: [0036] to [0041]; where Nobili discloses that customers that had applied for an auto loan during the target time period are compared to the attributes of automobile consumers (the ones who Applied to and booked with the institution, [0036]:All consumers that opened an auto loan during the same time period with another institution are also identified from the Consumer Attributes in User file 32 (block 902). If this information is identifiable from the attributes in an existing User file (block 903), both sets of individuals can be identified and all attributes related to the two sets can be identified (block 904).; [0038] Applied to and were approved by the institution but booked elsewhere; [0039] Applied to but were declined by the institution and booked elsewhere; [0040] Applied elsewhere and were booked elsewhere; and [0041] Applied to the institution but did not book anywhere.
matching data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities using one or more selected attributes (AT least: [0043]: The second User file in addition to capturing loan applications and booking information may also include loan performance criteria including delinquencies, charge offs, repossessions and the like reported by the CRA. By comparing the two User files (block 910) the institution can identify which loan applicants were credit worthy and which were not and the attributes of each group of loan applicants. The institution can compare actual loan performance with predicted credit worthiness to determine if the institution's loan scoring criteria was actually predictive of performance. The institution can also plan future strategies to focus on the more credit worthy applicants (block 911). Any other attribute of the groups can also be compared and contrasted such that performance over time can be tracked. Other market analysis can also be performed using the data base as shown and described., (Wherein Nobili discloses that various loan applicants are identified and compared to track their creditworthiness over time).
Nobili discloses in para 43, that the institution can compare actual loan performance with predicted credit worthiness to determine if the institution's loan scoring criteria was actually predictive of performance. The institution can also plan future strategies to focus on the more credit worthy applicants (block 911). Any other attribute of the groups can also be compared and contrasted such that performance over time can be tracked. Other market analysis can also be performed using the data base as shown and described.
Nobili does not disclose, Zhang in the same field of endeavor discloses: 
generating, using the matched data changes, at least one predictive model to model expected data changes over time with respect to the one or more selected attributes for each of the first and second entities (At least: [0132], [0116]; Fig 16 and associated text); 
predicting, for each entity in the plurality of entities, based on the modeled expected data changes, data changes during at least another period of time associated with the entity for each of the one or more selected attributes (At least: [0129], [0130] ) ; and
 generating, for each entity in the plurality of entities, a score associated with the entity quantifying predicted data changes (At least: [0130], [0131]).
Therefore it would have been obvious to one of ordinary skill in the art a the time of the invention to modify Nobili’s invention to include generating, using the matched data changes, at least one predictive model to model expected data changes over time with respect to the one or more selected attributes for each of the first and second entities; predicting, for each entity in the plurality of entities, based on the modeled expected data changes, data changes during at least another period of time associated with the entity for each of the one or more selected attributes and generating, for each entity in the plurality of entities, a score associated with the entity quantifying predicted data changes in order to ensure that the credit policy risk management is within compliance guidelines for the home improvement scorecard when reviewed by credit policy risk management for both the African American applicants and the White Non-Hispanic applicants (Zhang: [0130]).
	Regarding claim 20, Nobili discloses the method according to claim 19. Nobili does not disclose, Zhang discloses outputting, for each entity in the plurality of entities, the score associated with the entity (At least: [0131]: one needs to show that the credit applicants in the control and treatment groups possessed similar qualifications relative to the lender's prevailing underwriting standards. Certainly, the fact that both groups have been credit scored.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nobili’s invention to include outputting, for each entity in the plurality of entities, the score associated with the entity in order to ensure that the credit policy risk management is within compliance guidelines for the home improvement scorecard when reviewed by credit policy risk management for both the African American applicants and the White Non-Hispanic applicants (Zhang: [0130]).
	Claim 32 is being rejected using the same rationale as claim 20.
Regarding claim 23, Nobili discloses the method according to claim 19. Nobili further discloses wherein data changes from the first state to the second state characterize a change in creditworthiness data characterizing behaviors of one or more entities in the plurality of entities when subjected to one or more financial events during at least one of the first and second periods of time (At least: [0043]).
	Claim 35 is being rejected using the same rationale as claim 23.
	Regarding claim 26, Nobili discloses the method according to claim 19. Nobili does not disclose, Zhang discloses wherein the at least one predictive model uses a scorecard model methodology (At least: [0048], [0130]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nobili’s invention to include wherein the at least one predictive model uses a scorecard model methodology in order to ensure that the user is able to quickly view the home improvement override data (Zhang: [0130]).
	Claim 38 is being rejected using the same rationale as claim 26.

	Regarding claim 29, Nobili discloses the method according to claim 20. Nobili does not disclose Zhang discloses wherein the outputting includes displaying the score (At least: [0130], [0131]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nobili’s invention to include wherein the outputting includes displaying the score in order to ensure that the credit policy risk management is within compliance guidelines for the home improvement scorecard when reviewed by credit policy risk management for both the African American applicants and the White Non-Hispanic applicants (Zhang: [0130]).
	Claim 41 is being rejected using the same rationale as claim 29.




	Regarding claim 31, Nobili discloses:
A computer program product comprising a non-transitory machine-readable medium upon which are stored instructions that, when executed by one or more programmable processors that implement the operations of: (At least: [0019]);  
querying a plurality of databases and retrieving, in response to the querying, a first data set corresponding to data changes from a first state to a second state associated with each first entity in a plurality of entities occurring over a first period of time and a second data set corresponding to data changes from the first state to the second state associated with each second entity in the plurality of entities occurring over a second period of time, wherein the data changes associated with each of the first and second entities are determined using a plurality of data attributes (At least: [0017], [0020], Figs 1-3; [0021], [0022], [0023],  where Nobili discloses that the two databases Fig 1: 10, 7, interact with the decisioning system to monitor changes to the customers’ attributes over time); 
selecting one or more attributes in the plurality of attributes for matching of data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities, wherein the one or more first entities and the one or more second entities share at least one similarity with respect to the one or more selected attributes (At least: [0036] to [0041]; where Nobili discloses that customers that had applied for an auto loan during the target time period are compared to the attributes of automobile consumers (the ones who Applied to and booked with the institution, [0036]:All consumers that opened an auto loan during the same time period with another institution are also identified from the Consumer Attributes in User file 32 (block 902). If this information is identifiable from the attributes in an existing User file (block 903), both sets of individuals can be identified and all attributes related to the two sets can be identified (block 904).; [0038] Applied to and were approved by the institution but booked elsewhere; [0039] Applied to but were declined by the institution and booked elsewhere; [0040] Applied elsewhere and were booked elsewhere; and [0041] Applied to the institution but did not book anywhere.);  
matching data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities using one or more selected attributes (AT least: [0043]: The second User file in addition to capturing loan applications and booking information may also include loan performance criteria including delinquencies, charge offs, repossessions and the like reported by the CRA. By comparing the two User files (block 910) the institution can identify which loan applicants were credit worthy and which were not and the attributes of each group of loan applicants. The institution can compare actual loan performance with predicted credit worthiness to determine if the institution's loan scoring criteria was actually predictive of performance. The institution can also plan future strategies to focus on the more credit worthy applicants (block 911). Any other attribute of the groups can also be compared and contrasted such that performance over time can be tracked. Other market analysis can also be performed using the data base as shown and described., (Wherein Nobili discloses that various loan applicants are identified and compared to track their creditworthiness over time).; 
Nobili discloses in para 43, that the institution can compare actual loan performance with predicted credit worthiness to determine if the institution's loan scoring criteria was actually predictive of performance. The institution can also plan future strategies to focus on the more credit worthy applicants (block 911). Any other attribute of the groups can also be compared and contrasted such that performance over time can be tracked. Other market analysis can also be performed using the data base as shown and described.
Nobili does not disclose, Zhang in the same field of endeavor discloses:
A computer program product comprising a non-transitory machine-readable medium upon which are stored instructions that, when executed by one or more programmable processors that result in implementation of a model for predicting data changes associated with an entity during a period of time, the model resulting from a process comprising operations of: (At least: [0018], [0048], [0063], [0190] to [0193]);
 generating, using the matched data changes, at least one predictive model to model expected data changes over time with respect to the one or more selected attributes for each of the first and second entities (At least: [0132], [0116]; Fig 16 and associated text); 
predicting, for each entity in the plurality of entities, based on the modeled expected data changes, data changes during at least another period of time associated with the entity for each of the one or more selected attributes (At least: [0129], [0130] ) ; and
 generating, for each entity in the plurality of entities, a score associated with the entity quantifying predicted data changes (At least: [0130], [0131]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nobili’s invention to include a computer program product comprising a non-transitory machine-readable medium upon which are stored instructions that, when executed by one or more programmable processors that  result in implementation of a model for predicting data changes associated with an entity during a period of time, the model resulting from a process comprising operations of generating, using the matched data changes, at least one predictive model to model expected data changes over time with respect to the one or more selected attributes for each of the first and second entities; predicting, for each entity in the plurality of entities, based on the modeled expected data changes, data changes during at least another period of time associated with the entity for each of the one or more selected attributes and generating, for each entity in the plurality of entities, a score associated with the entity quantifying predicted data changes in order to ensure that the particular model can be validated (Zhang: [0181]) and  the credit policy risk management is within compliance guidelines for the home improvement scorecard when reviewed by credit policy risk management for both the African American applicants and the White Non-Hispanic applicants (Zhang: [0130]).
	Regarding claim 43, Nobili discloses:
A system comprising: one or more programmable processors; and a non-transitory machine-readable medium upon which are stored instructions that, when executed by one or more programmable processors performing operations to result in generating a score quantifying predicted data changes associated with an entity, the operations comprising:  (At least: [0019], [0043], [0044]);
receiving one or more data changes associated with one or more entities in the plurality of entities from a plurality of databases (At least: [0017], [0020], Figs 1-3; [0021], [0022], [0023],  where Nobili discloses that the two databases Fig 1: 10, 7, interact with the decisioning system to monitor changes to the customers’ attributes over time); 
querying the plurality of databases and retrieving, in response to the querying, a first data set corresponding to data changes from a first state to a second state associated with each first entity in a plurality of entities occurring over a first period of time and a second data set corresponding to data changes from the first state to the second state associated with each second entity in the plurality of entities occurring over a second period of time, wherein the data changes associated with each of the first and second entities are determined using a plurality of data attributes (At least: [0017], [0020], Figs 1-3; [0021], [0022], [0023],  where Nobili discloses that the two databases Fig 1: 10, 7, interact with the decisioning system to monitor changes to the customers’ attributes over time); 
selecting one or more attributes in the plurality of attributes for matching of data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities, wherein the one or more first entities and the one or more second entities share at least one similarity with respect to the one or more selected attributes (At least: [0036] to [0041]; where Nobili discloses that customers that had applied for an auto loan during the target time period are compared to the attributes of automobile consumers (the ones who Applied to and booked with the institution, [0036]:All consumers that opened an auto loan during the same time period with another institution are also identified from the Consumer Attributes in User file 32 (block 902). If this information is identifiable from the attributes in an existing User file (block 903), both sets of individuals can be identified and all attributes related to the two sets can be identified (block 904).; [0038] Applied to and were approved by the institution but booked elsewhere; [0039] Applied to but were declined by the institution and booked elsewhere; [0040] Applied elsewhere and were booked elsewhere; and [0041] Applied to the institution but did not book anywhere.);  
matching data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities using one or more selected attributes (AT least: [0043]: The second User file in addition to capturing loan applications and booking information may also include loan performance criteria including delinquencies, charge offs, repossessions and the like reported by the CRA. By comparing the two User files (block 910) the institution can identify which loan applicants were credit worthy and which were not and the attributes of each group of loan applicants. The institution can compare actual loan performance with predicted credit worthiness to determine if the institution's loan scoring criteria was actually predictive of performance. The institution can also plan future strategies to focus on the more credit worthy applicants (block 911). Any other attribute of the groups can also be compared and contrasted such that performance over time can be tracked. Other market analysis can also be performed using the data base as shown and described., (Wherein Nobili discloses that various loan applicants are identified and compared to track their creditworthiness over time).; 
Nobili discloses in para 43, that the institution can compare actual loan performance with predicted credit worthiness to determine if the institution's loan scoring criteria was actually predictive of performance. The institution can also plan future strategies to focus on the more credit worthy applicants (block 911). Any other attribute of the groups can also be compared and contrasted such that performance over time can be tracked. Other market analysis can also be performed using the data base as shown and described.

Zhang discloses and provides further evidence for the following limitations:
A system comprising: one or more programmable processors; and a non-transitory machine-readable medium upon which are stored instructions that, when executed by one or more programmable processors performing operations to result in generating a score quantifying predicted data changes associated with an entity, the operations comprising: (At least: [0018], [0048],[0063], [0190] to [0193]);
Nobili does not disclose, Zhang discloses:
using the received one or more data changes as model inputs to a model for predicting data changes associated with the entity during a period of time, the model resulting from a process comprising operations of: (At least: Fig 2: 102; [0090]);
generating, using the matched data changes, at least one predictive model to model expected data changes over time with respect to the one or more selected attributes for each of the first and second entities (At least: [0132], [0116]; Fig 16 and associated text); 
predicting, for each entity in the plurality of entities, based on the modeled expected data changes, data changes during at least another period of time associated with the entity for each of the one or more selected attributes (At least: [0129], [0130]); and
 generating, for each entity in the plurality of entities, a score associated with the entity quantifying predicted data changes (At least: [0130], [0131]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nobili’s invention to include using the received one or more data changes as model inputs to a model for predicting data changes associated with the entity during a period of time, the model resulting from a process comprising operations of; generating, using the matched data changes, at least one predictive model to model expected data changes over time with respect to the one or more selected attributes for each of the first and second entities; predicting, for each entity in the plurality of entities, based on the modeled expected data changes, data changes during at least another period of time associated with the entity for each of the one or more selected attributes; and
 generating, for each entity in the plurality of entities, a score associated with the entity quantifying predicted data changes in order to ensure that in order to ensure that the particular model can be validated and to further ensure that the credit policy risk management is within compliance guidelines for the home improvement scorecard when reviewed by credit policy risk management for both the African American applicants and the White Non-Hispanic applicants (Zhang: [0130], [0181]).
	Regarding claim 44, Nobili discloses: 
 A method for generating a score quantifying predicted data changes associated with an entity, the method comprising (At least: [0016], [0043], [0044]): 
receiving one or more data changes associated with one or more entities in the plurality of entities from a plurality of databases (At least: [0017], [0020], Figs 1-3; [0021], [0022], [0023],  where Nobili discloses that the two databases Fig 1: 10, 7, interact with the decisioning system to monitor changes to the customers’ attributes over time); 
querying the plurality of databases and retrieving, in response to the querying, a first data set corresponding to data changes from a first state to a second state associated with each first entity in a plurality of entities occurring over a first period of time and a second data set corresponding to data changes from the first state to the second state associated with each second entity in the plurality of entities occurring over a second period of time, wherein the data changes associated with each of the first and second entities are determined using a plurality of data attributes (At least: [0017], [0020], Figs 1-3; [0021], [0022], [0023],  where Nobili discloses that the two databases Fig 1: 10, 7, interact with the decisioning system to monitor changes to the customers’ attributes over time); 
selecting one or more attributes in the plurality of attributes for matching of data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities, wherein the one or more first entities and the one or more second entities share at least one similarity with respect to the one or more selected attributes (At least: [0036] to [0041]; where Nobili discloses that customers that had applied for an auto loan during the target time period are compared to the attributes of automobile consumers (the ones who Applied to and booked with the institution, [0036]:All consumers that opened an auto loan during the same time period with another institution are also identified from the Consumer Attributes in User file 32 (block 902). If this information is identifiable from the attributes in an existing User file (block 903), both sets of individuals can be identified and all attributes related to the two sets can be identified (block 904).; [0038] Applied to and were approved by the institution but booked elsewhere; [0039] Applied to but were declined by the institution and booked elsewhere; [0040] Applied elsewhere and were booked elsewhere; and [0041] Applied to the institution but did not book anywhere.);  
matching data changes in the first data set associated with one or more first entities to data changes in the second data set associated with one or more second entities using one or more selected attributes (AT least: [0043]: The second User file in addition to capturing loan applications and booking information may also include loan performance criteria including delinquencies, charge offs, repossessions and the like reported by the CRA. By comparing the two User files (block 910) the institution can identify which loan applicants were credit worthy and which were not and the attributes of each group of loan applicants. The institution can compare actual loan performance with predicted credit worthiness to determine if the institution's loan scoring criteria was actually predictive of performance. The institution can also plan future strategies to focus on the more credit worthy applicants (block 911). Any other attribute of the groups can also be compared and contrasted such that performance over time can be tracked. Other market analysis can also be performed using the data base as shown and described., (Wherein Nobili discloses that various loan applicants are identified and compared to track their creditworthiness over time).
Nobili does not disclose, Zhang in the same field of endeavor discloses:
using the received one or more data changes as model inputs to a model for predicting data changes associated with the entity during a period of time, the model resulting from a process comprising operations of: (At least: Fig 2: 102; [0090]);
generating, using the matched data changes, at least one predictive model to model expected data changes over time with respect to the one or more selected attributes for each of the first and second entities (At least: [0132], [0116]; Fig 16 and associated text); 
predicting, for each entity in the plurality of entities, based on the modeled expected data changes, data changes during at least another period of time associated with the entity for each of the one or more selected attributes (At least: [0129], [0130] ) ; and
 generating, for each entity in the plurality of entities, a score associated with the entity quantifying predicted data changes (At least: [0130], [0131]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nobili’s invention to include using the received one or more data changes as model inputs to a model for predicting data changes associated with the entity during a period of time, the model resulting from a process comprising operations of: generating, using the matched data changes, at least one predictive model to model expected data changes over time with respect to the one or more selected attributes for each of the first and second entities; predicting, for each entity in the plurality of entities, based on the modeled expected data changes, data changes during at least another period of time associated with the entity for each of the one or more selected attributes; and generating, for each entity in the plurality of entities, a score associated with the entity quantifying predicted data changes in order to ensure that the particular model can be validated and to further ensure that the credit policy risk management is within compliance guidelines for the home improvement scorecard when reviewed by credit policy risk management for both the African American applicants and the White Non-Hispanic applicants (Zhang: [0130]).




3.	Claims 21-22, 30, 33-34, 42 are being rejected under 35 U.S.C 103(a) as being unpatentable over Nobili in view of Zhang and further in view of US 2007/0226099 to Senturk Doganoksoy et al, herein Senturk.
	Regarding claim 21, Nobili discloses the method according to claim 19. Nobili does not disclose, Senturk in the same field of endeavor discloses receiving a request to generate the score, the score characterizing a likelihood of a change in a level of credit worthiness of each entity in the plurality of entities in response to at least one unknown financial event (AT least: [00210], [0021], [0023]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nobili’s invention to include receiving a request to generate the score, the score characterizing a likelihood of a change in a level of creditworthiness of each entity in the plurality of entities in response to at least one unknown financial event in order to ensure that by using predictive modeling techniques, the prediction of a financial health of companies can be determined (Senturk: [0021]).
	Claim 33 is being rejected using the same rationale as claim 21.
	Regarding claim 22, Nobili discloses the method according to claim 21. Nobili does not disclose, Senturk discloses wherein the first period of time corresponds to a stressed economic condition and the second period of time corresponds to a less stressed economic condition (At least: [0021]: 
[0021] The predicted behavioral patterns 48 and 50 may further be analyzed using one or more additional predictive models 44 and 46 and these analyzed patterns may further be aggregated in a selected manner, to predict the financial health 68 of the business entity. In a particular example, aggregated behavioral patterns 54 and 56 may be generated by further analyzing the predicted behavioral patterns 48, 50 and 52 using one or more additional predictive models 44 and 46 that implement one or more predictive modeling techniques. For example, the behavioral patterns 48 and 50 may further be used as input parameters into one or more additional predictive models 44 and 46 to generate one or more aggregated business behavioral patterns 54 and 56. Further, the results/behavioral patterns from the various predictive models may be aggregated in an orthogonal way. In one example, the behavioral patterns from a predicted model that uses decision trees may be used as an input in predictive models that use logistic classifiers and survival analysis to further analyze the behavioral patterns. In another example, a predictive model that uses a logistic regression classifier to predict a behavioral pattern that represents "non-default companies" over a period of two years may be aggregated with another predictive model that uses a logistic regression classifier to predict a behavioral pattern that represents "default companies" over a period of one year, to represent a set of companies/business entities that will default over the one year period. In another example, a behavioral pattern indicative of a business entity not defaulting over a period of eight quarters may be combined with a behavioral pattern indicative of the business entity defaulting over a period four quarters to determine the overall financial health of the business entity, wherein the financial health of the business entity is indicative of a behavioral pattern exhibited by the business entity over a period of six months to two years. In yet another example, predictive models with similar behavioral patterns may be aggregated across predictive modeling techniques and/or across time to determine a more accurate behavioral pattern, indicative of the financial health of the business entity. For example, one or more behavioral patterns indicative of credit scores may be derived using two different predictive modeling techniques and these patterns may be combined to determine an aggregated behavioral pattern indicative of the overall credit risk associated with the business entity. The particular examples described above are for illustrative purposes only, and are not meant to limit other types of examples and/or combinations of predictive modeling techniques that may be utilized by the dynamic prediction modeling system 29 in the prediction of the financial health of the business entity.
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify Nobili’s invention to include wherein the first period of time corresponds to a stressed economic condition and the second period of time corresponds to a less stressed economic condition in order to ensure that by using predictive modeling techniques, the prediction of a financial health of companies can be determined (Senturk: [0021]).
	Claim 34 is being rejected using the same rationale as claim 22.
	
	Regarding claim 30, Nobili discloses the method according to claim 20. Nobili does not disclose, Senturk discloses wherein the outputting includes transmitting the score over a communications network to a remote user (At least: [0013]:
The data may include, for example, quantitative and qualitative financial data, financial measures and ratios, financial rating scores, and financial metrics associated with a business entity. The memory 14 generally includes a random-access memory (RAM) and a read-only memory (ROM); however, there may be other types of memory such as programmable read-only memory (PROM), erasable programmable read-only memory (EPROM) and electrically erasable programmable read-only memory (EEPROM). Also, the memory 14 preferably contains an operating system, which executes on the processor 12. The operating system performs basic tasks that include recognizing input, sending output to output devices, keeping track of files and directories and controlling various peripheral devices. The information in the memory 14 might be conveyed to a human user through the input/output devices 16, the data pathway 18, or in some other suitable manner.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nobili’s invention to include wherein the outputting includes transmitting the score over a communications network to a remote user in order to ensure that by using predictive modeling techniques, the prediction of a financial health of companies can be determined (Senturk: [0021]).
	Claim 42 is being rejected using the same rationale as claim 30.


4.	Claims 24-25, 36-37 are being rejected under 35 U.S.C 103(a) as being unpatentable over Nobili in view of Zhang and further in view of US 2006/0200396 to Satterfield et al, herein Satterfield.
Regarding claim 24, Nobili discloses the method according to claim 23. Nobili does not disclose, Satterfield in the same field of endeavor discloses wherein the one or more financial events include at least one of the following: a divorce, a job loss, a mortgage rate reset, a job change, and any combination thereof (At least: [0045], [0047]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nobili’s invention to include wherein the one or more financial events include at least one of the following: a divorce, a job loss, a mortgage rate reset, a job change, and any combination thereof in order to ensure that by the system monitoring a user’s credit file, when there is a change detected to the file, the user has the ability to request an investigation or place an alert (Satterfield: [0018]).
	Claim 36 is being rejected using the same rationale as claim 24.

	Regarding claim 25, Nobili discloses the method according to claim 23. Nobili does not disclose, Satterfield discloses wherein the one or more financial events occur subsequent to a date at which a credit score was established for each entity in the plurality of entities (At least:  [0037], [0045],[0047]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nobili’s invention to include wherein the one or more financial events occur subsequent to a date at which a credit score was established for each entity in the plurality of entities in order to ensure that by the system monitoring a user’s credit file, when there is a change detected to the file, the user has the ability to request an investigation or place an alert (Satterfield: [0018]).
	Regarding claims 27&39, Nobili discloses the limitations, “identifying using the retrieved data sets, a plurality of pre-defined performance behaviors, each-predefined performance behavior in the plurality of pre-defined performance behaviors having at least two corresponding states and characterizing behavior of each entity in the plurality of entities in response to a plurality of events during at least one of the first and second periods of time” in (At least: [0043]).  
	Claim 37 is being rejected using the same rationale as claim 25.



	                                        No Prior Art Rejection 
None of the prior art alone or in combination teaches the following limitations of claims 27, 28, 39-40:
(determining based on the plurality of pre-defined performance behaviors, a plurality of performance dimensions, each performance dimension in the plurality of dimensions defines dimensions containing unique variance with regard to other performance dimensions and determined based on variations in the plurality of pre-defined performance behaviors, the number of performance dimensions being fewer than the number of pre-defined performance behaviors; wherein the at least one predictive model associates matching states of the pre-defined performance behaviors with matching states of performance dimensions; wherein the performance dimensions are orthogonal).

                                                             CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/26/2022